Citation Nr: 1200158	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  09-26 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lung disability, including as due to exposure to asbestos.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and S. B.


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from September 1954 to August 1956.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The service treatment records are unavailable.  (See Formal Findings of the Unavailability of Federal Records in May 2008).  Therefore, VA has a heightened duty to assist the Veteran in developing his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes a search for alternate records, as well as a heightened obligation to explain findings and conclusions, and carefully consider the benefit-of-the-doubt rule.  38 U.S.C.A. § 5107(b); Cromer v. Nicholson, 19 Vet. App. 215 (2005). 

The Veteran testified that he was treated at VA Medical Centers in Austin, Texas, including the outpatient facility located on Montopolis Drive prior to 2006.  The records are not associated with the claims file.  



As the records are pertinent to the Veteran's claim, the records should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered).  

The Veteran also testified that he has experienced shortness of breath since service.  

As the evidence of record is insufficient to decide the claim, a VA medical examination and a medical opinion are needed under the duty to assist.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  Request the records from the VA Medical Center in Austin, Texas, and the outpatient records from Montopolis Drive (recently opened in Austin, Texas, in 2011) and Cedar Park, including reports of X-rays and any records before June 2006.  

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

2.  Afford the Veteran a VA examination to identify any lung disability and determine whether it is more likely than not (greater than 50 percent probability), as likely as not (about 50 percent probability), or less likely than not (less than 50 percent probability) that the current diagnosis of a lung disability is related to service, including as due to exposure to asbestos aboard ship in service.  



If, after a review of the record, an opinion on causation is not possible without resort to speculation, the examiner is asked to clarify whether causation cannot be determined because there are several potential causes when the in-service events as described by the Veteran are not more likely than any other to cause the lung disability and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file must be made available to the examiner for review.

3.  After the requested development is completed, adjudicate the claim of service connection for a lung disability.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


